UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03495 DWS Money Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:9/30/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofSeptember 30, 2013(Unaudited) NY Tax Free Money Fund Principal Amount ($) Value ($) Municipal Investments 100.0% New York 93.1% Albany, NY, Industrial Development Agency, Albany College of Pharmacy, Series A, 0.07% *, 7/1/2038, LOC: TD BankNorth NA Bethlehem, NY, Industrial Development Agency Housing Revenue, 467 Delaware Avenue LLC Project, Series A, AMT, 0.1% *, 9/1/2033, LOC: Hudson River Bank & Trust Co. BlackRock New York Municipal Income Quality Trust, Series W-7-40, 144A, AMT, 0.17% *, 10/1/2041, LIQ: Barclays Bank PLC BlackRock New York Municipal Intermediate Duration Fund, Inc., Series W-7-296, 144A, AMT, 0.17% *, 10/1/2041, LIQ: Barclays Bank PLC Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Home Aged Project, 0.09% *, 12/1/2040, LOC: HSBC Bank U.S.A. NA Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Nursing Home,0.09% *, 12/1/2040, LOC: HSBC Bank U.S.A. NA Nassau, NY, Health Care Corp. Revenue, Series D-2, 0.16% *, 8/1/2029, LOC: JPMorgan Chase Bank NA New York, Metropolitan Transportation Authority, Dedicated Tax Fund, Series A-1, 0.07% *, 11/1/2031, LOC: Morgan Stanley Bank New York, State Dormitory Authority Revenues, Non-State Supported Debt, St. John's University, Series B-2, 0.06% *, 7/1/2037, LOC: U.S. Bank NA New York, State Dormitory Authority, State Personal Income Tax Revenue: Series A, 4.0%, 2/15/2014 Series A, 144A, 5.0%, 2/15/2014 New York, State Energy Research & Development Authority, Consolidated Edison Co., Inc., Series A-3, AMT, 0.07% *, 6/1/2036, LOC: Scotiabank New York, State Housing Finance Agency, Capitol Green Apartments, Series A, AMT,0.09% *, 5/15/2036, LIQ: Fannie Mae New York, State Housing Finance Agency, Historic Front Street, Series A, 0.1% *, 11/1/2036, LOC: Landesbank Hessen-Thuringen New York, State Power Authority, 0.15% *, Mandatory Put 3/3/2014 @ 100, 3/1/2020, LIQ: Bank of Nova Scotia New York, State Thruway Authority, Second General Highway & Bridge Trust Fund, Series A, 5.0%, 4/1/2014 New York, State Urban Development Corp. Revenue, State Personal Income Tax, Series C, 3.0%, 12/15/2013 New York, Wells Fargo Stage Trust, Series 4C, 144A, 0.19% *, Mandatory Put 12/19/2013 @ 100, 9/1/2040, LIQ: Wells Fargo Bank NA New York City, NY, Housing Development Corp., 1090 Franklin Avenue Associates LLC, Series A, AMT, 0.1% *, 12/1/2037, LOC: Citibank NA New York City, NY, Housing Development Corp., Multi-Family Housing Revenue: Series M-4, 0.2%, Mandatory Put 6/27/2014 @ 100, 11/1/2047 Series C, 0.22% *, Mandatory Put 1/31/2014 @ 100, 5/1/2045 New York City, NY, Housing Development Corp., Multi-Family Mortgage Revenue, Plaza Residences LP, Series A, AMT, 0.11% *, 7/1/2039, LOC: Citibank NA New York City, NY, Industrial Development Agency, Civic Facility Revenue, Jewish Board of Family Services, 0.06% *, 7/1/2025, LOC: TD Bank NA New York City, NY, Industrial Development Agency, Civic Facility Revenue, New York Psychotherapy & Counseling Center, 0.12% *, 6/1/2038, LOC: JPMorgan Chase Bank NA New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Series B-3, 0.06% *, 6/15/2045, SPA: State Street Bank & Trust Co. New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series D-2, 5.0%, 11/1/2013 Series I2, 5.0%, 11/1/2013 New York City, NY, Transitional Finance Authority Revenue, NYC Recovery, Series 1, 0.09% *, 11/1/2022, SPA: Landesbank Hessen-Thuringen New York, NY, General Obligation: Series A-6, 0.07% *, 8/1/2031, LOC: Mizuho Corporate Bank Series A-5, 0.07% *, 10/1/2042, LOC: Sumitomo Bank Ltd. Port Authority of New York & New Jersey, 4.0%, 12/1/2013 Puerto Rico 6.9% Puerto Rico, RBC Municipal Products, Inc. Trust, Series E-46, 144A, 0.17% **, Mandatory Put 12/2/2013 @ 100, 9/1/2015, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada Puerto Rico, RIB Floater Trust, Series 8WE, 144A, 0.12% *, 9/30/2014, LOC: Barclays Bank PLC % of Net Assets Value ($) Total Investment Portfolio (Cost $51,038,767) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rates as of September 30, 2013. ** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of September 30, 2013. † The cost for federal income tax purposes was $51,038,767. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. LIQ: Liquidity Facility LOC: Letter of Credit SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of September 30, 2013 valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Municipal Investments(a) $
